Peters, P.J.
Appeal from a judgment of the County Court of Broome County (Cawley, J.), rendered July 6, 2011, convicting defendant upon his plea of guilty of the crime of criminal contempt in the first degree.
Defendant was arrested and charged with criminal contempt in the first degree after he appeared at the home of his ex-wife on the night of February 20, 2011, despite an existing order of protection. Defendant waived indictment and pleaded guilty to a superior court information charging him with criminal contempt in the first degree with the understanding that County Court would not impose a sentence greater than one year in jail. County Court thereafter sentenced defendant to one year in jail. Defendant now appeals.
Defendant’s argument that his plea was not knowing and voluntary due to his compromised mental and physical health is not preserved inasmuch as the record before us contains no evidence that he made a motion to withdraw his plea or vacate the judgment of conviction (see People v Borden, 91 AD3d 1124, 1125 [2012], lv denied 19 NY3d 862 [2012]; People v Gomez, 72 AD3d 1337, 1338 [2010]). His related claim of ineffective assistance of counsel is also unpreserved (see People v Shiels, 93 AD3d 992, 992 [2012]; People v Gomez, 72 AD3d at 1338). In any event, we would find that nothing in the record casts doubt upon defendant’s ability to understand and meaningfully participate in the proceedings. Finally, notwithstanding defendant’s health condition, history of depression and military service, we do not find extraordinary circumstances or an abuse of discretion warranting reduction of the sentence in the interest of *1026justice (see People v Provost, 25 AD3d 1016, 1017 [2006], lv denied 6 NY3d 817 [2006]; People v White, 23 AD3d 764, 765 [2005]).
Lahtinen, McCarthy and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.